Citation Nr: 1643254	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine intervertebral disc syndrome (IVDS), from November 16, 2011, to October 6, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine IVDS prior to April 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to May 1991.  The Veteran also performed additional service in the
Oklahoma National Guard until June 1997. 

The matters for consideration were originally before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), based on disagreement with the initial ratings assigned for the Veteran's cervical spine and lumbar spine disabilities.  The RO assigned an initial 10 percent rating for the cervical IVDS, effective December 31, 2010, the date of the claim. The RO assigned an initial 20 percent rating for the lumbar IVDS, effective the same date.  In July 2015, the RO issued a rating decision increasing the rating for the cervical spine to 30 percent, effective October 7, 2014.

In January 2016, the Board issued a decision on the matters on appeal.  The Board awarded a 20 percent rating for the cervical spine, effective November 16, 2011, and a 40 percent rating effective April 21, 2015.  The Board denied a rating in excess of 10 percent prior to November 16, 2011, a rating in excess of 20 percent prior to October 7, 2014, a rating in excess of 30 percent prior to April 21, 2015, and a rating in excess of 40 percent beginning April 21, 2015.  The Board also awarded a 40 percent rating for the lumbar spine from April 21, 2015, but denied a rating in excess of 20 percent prior to that date and denied a rating in excess of 40 percent from that date forward.  

The Veteran appealed a portion of the Board's January 2016 decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, the Court signed an order vacating and remanding the issues identified in the joint motion for partial remand (joint motion) of the parties and dismissing the remaining issues.  In particular, the joint motion addressed only the periods on appeal for which a 20 percent rating is assigned for both the cervical spine and lumbar spine.  Therefore, the case caption, above, formulates the matters on appeal as such.  The Board indeed recognizes the internal inconsistency within the joint motion.  In particular, the joint motion indicates a desire to vacate the Board's decision denying a rating in excess of 20 percent for the lumbar spine prior to April 21, 2015, but also indicates it does not wish to disturb the matter of a rating in excess of 20 percent for the lumbar spine prior to April 21, 2015.  The body of the joint motion, however, includes a narrative section related to the denial of a 20 percent rating for the lumbar spine prior to April 21, 2015.  Thus, the Board is taking jurisdiction over this aspect of the lumbar spine claim despite the ambiguity created in the introductory and concluding paragraphs of the joint motion.

In May 2014, the Veteran was afforded a Board videoconference hearing.  A transcript of this hearing is of record. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from November 16, 2011, to October 6, 2014, the Veteran's  cervical spine IVDS was not manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a year, or by forward flexion to 15 degrees or less, or by ankylosis of the entire cervical spine.

2.  For the period beginning November 16, 2011, but no earlier, the Veteran's lumbar spine IVDS was manifested by forward flexion limited to 30 degrees, but not by ankylosis or by incapacitating episodes having a total duration of at least four weeks during a year.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical spine IVDS from November 16, 2011, to October 6, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5242 (2015).

2.  The criteria for a 40 percent rating, but no higher, effective November 16, 2011, and no earlier for lumbar spine IVDS are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, a May 2011 letter, sent prior to the initial decision issued in August 2011, advised the Veteran of the evidence and information necessary to substantiate his underlying claims for service connection for back and neck disabilities, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from such grants of service connection.  VA's General Counsel has held that no notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for the cervical and lumbar spine disabilities at issue were granted and initial ratings were assigned by the August 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service VA and private treatment records have been obtained, as have lay statements submitted by and on behalf of the Veteran. The Veteran was also afforded VA examinations in July 2011, November 2012, and April 2015 addressing the disabilities for which increased compensation is claimed.  In their totality, the reports from these examinations and the other clinical evidence of record are adequate to make the determinations below with respect to the proper ratings to be assigned for the disabilities at issue.  The Board finds these examinations adequate to make these determinations as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations with respect to the matters adjudicate below. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board indeed recognizes the recent decision by the Court in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the 2011, 2012, and 2015 VA examinations in this case may not be fully Correia compliant, the Board finds that a remand for new examination is not necessary in this case because only a remote period on appeal is at issue.  A new examination to show the current severity of the Veteran's spine disabilities would not provide evidence of the severity during the time period subject to this decision.  Thus, the Board will analyze the examination reports and clinical records to best assess the severity during the time period relevant to this decision.  Therefore, the Board finds that the examination reports of record are adequate to make the rating determinations herein, and no further examinations to make these determinations are necessary. 

In May 2014, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the matters for consideration herein; namely, the severity of the service connected cervical and lumbar spine disabilities at issue.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In light of questioning of the Veteran at this hearing, the Board determined that further evidentiary development was necessary, as requested in the Board's February 2015 remand.  There has been substantial compliance with such remand directives; as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims adjudicated herein.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board may proceed to adjudicate the matters addressed below. 

Legal Criteria

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R.
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. 202.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes (DCs) 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected cervical and lumbar spine disabilities are currently evaluated pursuant to DC 5242, which provides a rating for degenerative arthritis of the spine. As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  Again, the period remaining for review in this decision is limited to the period between November 16, 2011 and October 6, 2014, for the cervical spine and the period prior to April 21, 2015, for the lumbar spine.  

Factual Background

Summarizing the pertinent clinical history with the above legal criteria in mind, the aforementioned July 2011 VA examination resulted in an opinion linking the Veteran's cervical and lumbar spine disabilities at issue to his service connected PTSD, on the basis of sudden movements in bed due to nightmares from this condition causing injuries to the neck and back. Complaints associated with his spine disabilities at that time included limitations in walking, falls, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness. Flare-ups of pain resulting in difficulty in bending were described. 

The physical examination in July 2011 revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  Range of motion testing of the lumbar spine was to 60 degrees of flexion and 20 degrees of extension, right and left lateral flexion, and right and left rotation.  There was pain at the extremes of motion but no loss of motion with repetitive motion.  The examiner stated that functioning of the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The neurological examination revealed sensory deficits and signs of IVDS. 

Thereafter, a November 2011 private examination revealed findings in the cervical and lumbar spine to include spasms producing a guarded gait and abnormal spinal curvatures.  Range of motion testing of the cervical spine revealed 20 degrees of flexion, 10 degrees of extension, right rotation to 25 degrees, and left rotation to 20 degrees.  X-rays were said to have revealed unfavorable ankylosis of C4 and C5. Motion in the lumbar spine was to 30 degrees of flexion; 20 degrees of bending to the right; 15 degrees of bending to left; and extension to 0 degrees.  Pain was elicited at the extremes of all motion.  Sensory deficits were again described. 

At a November 2012 VA examination, the Veteran described flare-ups of cervical and lumbar spine pain that required him to rest, and it was indicated that range of motion testing of the cervical and lumbar spine could not be performed due to ankylosis.  Functional impairment resulting from the cervical spine disability was said to include weakened movement and pain on movement, and the functional impairment resulting from the lumbar spine disability was said to be pain on movement.  Sensory deficits and radiculopathy were described.  IVDS was noted in the cervical, but not the lumbar spine at this time, although the Veteran was said to not have had any incapacitating episodes of IVDS requiring bed rest and treatment by a physician in the prior twelve months.  He was also said to not have guarding or muscle spasms of the cervical spine resulting in an abnormal spinal contour or gait. The examiner noted the impact of the cervical spine disability on the ability to work was that it would make it difficult for the Veteran to bend, and the impact of the lumbar spine disability on the ability to work was that it would make it difficult for the Veteran to bend and lift. 

Additional pertinent evidence includes reports from VA magnetic resonance imaging (MRI) of the cervical spine on October 7, 2014, demonstrating an interbody fusion at C4-C5 and multilevel degenerative changes involving the remaining cervical spine with multilevel central canal and neuroforaminal outlet narrowing. 

VA outpatient treatment reports, currently of record dated through March 2015, reflect continuing treatment for cervical and lumbar spine pain.  However, these reports do not reflect clinical findings that that differ in any significant degree-as relevant to rating criteria-from those demonstrated at the examinations discussed above.  

Analysis

Turning first to the compensation assigned for the service connected cervical spine disability, for the period between November 16, 2011, and October 6, 2014, a 20 percent rating is presently assigned.  A rating in excess of 20 percent is warranted if there is evidence of flexion of the cervical spine to 15 degrees; if there was favorable ankylosis of the entire cervical spine; if there were incapacitating episodes of IVDS having a total duration of at least 4 weeks during a 12 month period; or on the basis of associated neurological impairment.  38 C.F.R. §4.71a, DC 5242.  As the November 2011 examination showed cervical flexion to 20/25 degrees, and there otherwise being no clinical evidence prior to October 7, 2014, which demonstrated forward flexion of the cervical spine to 30 degrees of less, a rating in excess of 20 percent for the service connected cervical spine disability cannot be assigned prior to October 7, 2014 on the basis of limitation of motion.  The Board notes the fusion at the C-4 and C-5 level of the cervical spine.  Under Note (5) of the diagnostic code, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Here, the notes refer to the thoracolumbar and cervical spine as separate segments; hence the Board finds that this reference does not apply to one level of fusion of the cervical spine.  

As for ankylosis, while noting the "ankylosis" said to have prevented range of motion testing at the November 2012 VA examination, the clinical evidence, to include for the period in question, has not otherwise demonstrated the inability of the Veteran to perform range of motion testing, and the record is not reflective of favorable ankylosis of the entire cervical spine prior to October 7, 2014, so as to warrant a 30 percent rating on this basis.  Range of motion testing was not done "because of orthopedic recommendations."  It is unclear as to who was responsible for this restriction.  The Board notes that the examiner did not check a box that indicated that the Veteran was "unable to complete range of motion due to ankylosis."  It is reasonable to conclude that is ankylosis of any kind was present; this box would have been checked by the examiner.  Additionally, in the examination report, it is indicated that the Veteran has functional loss to include limitation of range of motion to include weakened movement, and pain on movement.  From these findings, it is reasonable to infer that there was movement.  There was also no impairment of coordination of movement, swelling, deformity, atrophy or disuse, or instability of station.  Additionally, there was no evidence of guarding, localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  These lack of findings would suggest some improvement when contrasted with notes reported in the November 2011 examination report.  At that time the Veteran reported that he experienced spasms and loss of muscle.  Based upon this evidence, the Board finds that there was no positive or negative ankylosis of the cervical spine.  There is no question from the findings from this later examination that there is nerve involvement; however, these symptoms of radiculopathy in the upper extremities are rating separately as noted below and are not considered here.  

With respect to IVDS, while the reports from the November 2012 VA examination noted the presence of IVDS, these reports indicated that such did not result in any incapacitating episodes in the prior twelve months.  Thus, there is no basis for an increase in this regard.  Finally with respect to associated neurologic impairment, service connection has been granted for several neurologic manifestations associated with both service connected spine disabilities at issue, to include right and left upper extremity radiculopathy associated with IVDS of the cervical spine and right and left lower extremity radiculopathy, impairment of sphincter control, and erectile dysfunction associated with IVDS of the lumbar spine.  The propriety of the ratings assigned for these associated service-connected neurologic residuals are not at issue in this decision, and the record does not reflect the presence of any neurologic impairment associated with either spine disability for which service connection has not been granted.  As such, a schedular rating in excess of 20 percent for IVDS of the cervical spine between November 16, 2011, and October 6, 2014, cannot be assigned.  38 C.F.R. §§  3.400, 4.71a, DC 5240. 

Turning to the matter of whether a rating in excess of 20 percent for IVDS of the lumbar spine prior to April 21, 2015, may be assigned, such a rating would be assignable if there was evidence of limitation of motion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of IDS having a total duration of at least four weeks during a 12 month period.  The 40 percent rating assigned for the lumbar spine IVDS is based upon evidence of incapacitating episodes of IVDS requiring bed rest and treatment by a physician of at least 4 weeks in the prior 12 months as was shown at the time of the April 21, 2015, VA examination, but no earlier.  38 C.F.R. §§ 3.400, 4.71a, DC 5240.  No earlier clinical record shows that the lumbar spine disability resulted in incapacitating episodes of IVDS requiring bed rest and treatment by a physician of at least 4 weeks in the prior 12 months.  As for forward flexion of the thoracolumbar spine to 30 degrees or less; the private examination conducted on November 16, 2011, showed lumbar forward flexion limited to 30 degrees.  A VA examination the same month one year later included the notation of an inability to test due to orthopedic limitations.  Thus, the Board accepts the 30 percent forward motion as an accurate report of the lumbar spine limitation as of the date of the private examination.  Applying these findings to the rating criteria, a 40 percent rating for the lumbar spine disability is warranted, effective November 16, 2011, under DC 5242.  There is no indication of a severity to this level prior to this date.  There is also no indication of unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating at any time during the period of appeal.  And, again, the criteria are not met for a higher rating under the criteria for IVDS.  Thus, a 40 percent rating, and no higher, is assigned, effective November 16, 2011, and no earlier.  

The Board finds that additional staged schedular ratings for the service connected manifestations addressed above are not warranted as his symptomatology has otherwise remained stable throughout periods pertinent to this decision.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  The Board indeed recognizes that the Veteran's indicated an inability to do range of motion testing during examination in November 2012 due to ankylosis, and an inability to do repetitive use testing due to orthopedic recommendations.  However, a private record during the same month showed range of motion testing of the cervical spine to 20 degrees of flexion, 10 degrees of extension, right rotation to 25 degrees, and left rotation to 20 degrees.  X-rays confirmed unfavorable ankylosis of C4 and C5.  Thus, while the Board recognizes certain functional limitations on the date of the VA examination, a close in time private examination report shows a more detailed account of the functional limitations of the cervical spine, which were considered in the 20 percent rating assigned during this time period on appeal.  The cervical spine functional loss, therefore, has indeed been compensated within the rating assigned. The Veteran's weakened, limited and painful movement is accounted for in the evaluation assigned for the cervical spine.  Likewise, functional loss was accounted for in the assignment of the lumbar spine rating. The Board indeed observes that the joint motion of the parties in this case does not suggest any inadequacy in the discussion of or assignment related to any functional loss of the lumbar spine.  The Board also notes that, while specific testing has not occurred related to weight bearing and non-weight bearing, or testing for pain with active and passive motion, the evidence of record adequately establishes the severity of the Veteran's cervical and lumbar spine disabilities during the time period relevant to this appeal.  The Veteran's pain and functional loss are compensated for within the ratings assigned.

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, to include in sworn testimony to the undersigned at the May 2014 hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue. 

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria. Moreover, the service-connected cervical and lumbar spine disabilities require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Because the Veteran is also service-connected for several other disabilities, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with the combined nature of his disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

Consequently, the Board concludes that a schedular evaluations assigned in this decision are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

Finally, the Board acknowledges the Court decision in Rice v Shinseki, 22 Vet App 447 (2009) holding that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, for the entirety of the period for consideration, the Veteran has been in receipt of a 100 percent schedular rating (beginning November 8, 2002), which would preclude TDIU.  See 38 C.F.R. § 4.16 (a).  Accordingly, entitlement to TDIU would not appear to be in the preview of the Board's jurisdiction with respect to the increased rating claims adjudicated herein. See Locklear v. Shinseki, 24 Vet. App. 311 (2011); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994).  Moreover, as the record does not indicate that all, including sedentary employment, would be precluded solely by the service connected IVDS of the cervical and lumbar spine disabilities, individually or in concert, the issue of entitlement to a TDIU is not raised in this appeal.

In sum, the criteria for a rating in excess of 20 percent for the period between November 16, 2011, to October 6, 2014, are not met for IVDS of the cervical spine under any of the relevant rating criteria.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. 49.  As for the lumbar spine, the criteria for a 40 percent rating based upon limitation of forward flexion are met as of November 16, 2011, but no earlier.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for this disability at any time, and against the assignment of a rating in excess of 20 percent prior to prior to November 16, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. 49.


ORDER

A rating in excess of 20 percent for cervical spine intervertebral disc syndrome (IVDS), from November 16, 2011, to October 6, 2014, is denied.

A 40 percent rating, but no more, for lumbar spine IVDS is granted effective November 16, 2011, but no earlier, subject to regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


